J-S21012-16

                                  2016 PA Super 100



COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DERRICK TT WALKER,

                            Appellant                  No. 485 EDA 2014


            Appeal from the Judgment of Sentence January 23, 2014
              In the Court of Common Pleas of Philadelphia County
                           Criminal Division at No(s):
                            CP-51-CR-0007470-2011
                            CP-51-CR-0007471-2011
                            CP-51-CR-0007472-2011
                            CP-51-CR-0007473-2011


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

OPINION BY BENDER, P.J.E.:                               FILED MAY 13, 2016

        Appellant, Derrick TT Walker, appeals from the judgment of sentence

of an aggregate term of 4 to 10 years’ incarceration, imposed after a jury

convicted him, in four separate cases, of four counts of unlawful contact with

a minor, 18 Pa.C.S. § 6318(a)(1), four counts of corruption of minors, 18

Pa.C.S. § 6301(a)(1)(i), and one count each of unlawful restraint, 18 Pa.C.S.

§ 2902(a)(1), luring a child into a motor vehicle or structure, 18 Pa.C.S.

2910(a), and simple assault, 18 Pa.C.S. § 2701(a)(1). On appeal, Appellant



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S21012-16



challenges the sufficiency of the evidence to sustain his convictions. After

careful review, we affirm.

        The facts of Appellant’s cases, which were consolidated for trial, can be

summarized as follows:1

              On May 4, 2011, four days shy of her [tenth] birthday,
        Z.A. was walking to school at around 7:15 a.m. when she
        stopped at a store at 29th and Moore Streets to buy juice and
        chips. While inside shopping, she looked up at a mirror hanging
        on the wall and noticed [A]ppellant,[2] whom she did not know,
        staring at her. She went to the counter to pay for her items,
        and [A]ppellant followed her, stood next to her, and continued to
        stare at her. Appellant left the store, and when Z.A. walked
        outside shortly thereafter, she saw [A]ppellant in a parked red
        car. As she walked down 29th Street, [A]ppellant drove up next
        to her, stopped the car and said “Come here[.]” Z.A. ran to
        school and [A]ppellant drove off. After school, Z.A. told her aunt
        … what happened. Her aunt called the police, who came to the
        house and took a statement from Z.A.

              L.C. testified that she was nine years old on May 6, 2011.
        On that date at around 6:45 a.m., she was standing alone at the
        school bus stop at 12th Street and Lehigh Avenue when
        [A]ppellant, whom she did not know, pulled up in a car. He
        asked L.C. if she had “hair on her pussy[.]” L.C. ran to school.
        Later that day, L.C. told a teacher, her mother, and her
        grandmother what had happened. She also spoke with police
        and identified [A]ppellant from a group of photos shown to her.

              K.B. testified that on May [11], 2011, she was eleven
        years old. On that date at about 7:45 a.m., she and her six
        year-old brother were walking to Frederick Douglas Charter
        School near Ditman Street. As they walked, a red car drove up
____________________________________________


1
  We do not have the benefit of a trial court opinion in this case, as the
judge who presided over Appellant’s trial retired. The factual summary
provided herein was set forth by Appellant in his brief.
2
    Appellant was 41 years old in May of 2011.



                                           -2-
J-S21012-16


     beside her and the driver, [A]ppellant, whom she did not know,
     asked her if she had “hair on her pussy[.]” She and her brother
     quickly walked to school and [A]ppellant drove off. K.B. told a
     teacher, who notified K.B.’s mother and the police. K.B. later
     identified [A]ppellant from a group of photos shown to her by
     police.

           T.H. testified that on May 11, 2011, she was eleven years
        3
     old. On that date at around 7:15 a.m., she was on a bus
     heading to school near Cleveland and Susquehanna Streets
     when she realized she forgot something at home. She got off
     the bus and began to walk home. A red car pulled up beside her
     and the driver, [A]ppellant, whom she did not know, asked her if
     she had “hair on her pussy[.]” Appellant then reached out the
     car window with his left hand and grabbed T.H.’s wrist. She put
     her foot against the car and pulled her wrist free. T.H. testified
     that [A]ppellant had “a good grip” and that it hurt, but that she
     was not cut or bruised. She ran home and [A]ppellant drove
     away. At home she told her grandmother, … who called the
     police. Officers came to their house and, as T.H. was outside
     speaking to them, she saw [A]ppellant’s car drive by. She
     pointed out the car to the officers, who then pursued [A]ppellant
     and arrested him.
        3
          Other Commonwealth evidence, including T.H.’s own
        testimony [about] her birthdate … indicate[d] that T.H.
        was actually twelve years old on the day in question.

           Corporal Eric Reiser testified that he was the officer who
     arrested [A]ppellant as he was stopped at a red light. He
     ordered [A]ppellant out of the car, and when [A]ppellant got out,
     his loose sweatpants fell down. [Appellant] was not wearing
     underwear and the officer leaned down to pull [A]ppellant’s
     pants up. T.H. then identified [Appellant] as the man who had
     approached her.

           Police Officer Michael O’Brien testified that he took
     photographs of items found inside [A]ppellant’s car on the day of
     his arrest. The items included binoculars and a camera in its
     case on the rear floor, newspapers and a trash bag on the
     driver’s seat. These items, in addition to a mirror, were later
     seized pursuant to a search warrant.

           Detective Linda Pace testified that she showed photo
     arrays on separate occasions to each of the four complainants.
     Each girl identified [A]ppellant. She also stated that the four

                                   -3-
J-S21012-16


      incidents occurred within a ten- to twenty-block radius in the
      22nd Police District.

Appellant’s Brief at 6-8 (citations to the record and some footnotes omitted).

      Appellant was charged in four separate cases pertaining to each of his

four victims. The cases were consolidated and he proceeded to a jury trial in

June of 2013.     At the close thereof, the jury convicted Appellant of the

above-stated offenses.    On January 23, 2014, he was sentenced to an

aggregate term of 4 to 10 years’ imprisonment. He filed a timely notice of

appeal. As the presiding trial judge had retired, Appellant was not ordered

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal, and no trial court opinion was filed. Appellant raises the following

four issues for our review:

      1. Was not [A]ppellant erroneously convicted of four counts of
      unlawful contact where the trial court instructed the jury that, to
      be convicted of that offense, [A]ppellant must have contacted
      each of the four complainants with the specific intent to commit
      indecent assault or sexual assault, and there was insufficient
      evidence he contacted the complainants for that particular
      purpose?

      2. Was not the evidence insufficient to convict [A]ppellant of
      luring as to the complainant T.H. as his act of grabbing her wrist
      was not calculated to entice or induce her to get in his car?

      3. Was not [A]ppellant erroneously convicted of simple assault
      as to the complainant T.H. where there was insufficient evidence
      that [A]ppellant specifically intended to put T.H. in fear of
      serious bodily injury by physical menace?

      4. Was not [A]ppellant erroneously convicted of corruption of
      minors as to the complainant Z.A. where there was insufficient
      evidence that his conduct tended to produce or encourage
      delinquent behavior on Z.A.’s part?

Appellant’s Brief at 3.

                                     -4-
J-S21012-16



      Appellant’s issues challenge the sufficiency of the evidence to sustain

his convictions.
            In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      In his first issue, Appellant contends that the evidence was insufficient

to sustain any of his four counts of unlawful contact with a minor.         That

offense is defined, in pertinent part, as follows:

      (a) Offense defined.--A person commits an offense if he is
      intentionally in contact with a minor, or a law enforcement
      officer acting in the performance of his duties who has assumed
      the identity of a minor, for the purpose of engaging in an activity
      prohibited under any of the following, and either the person
      initiating the contact or the person being contacted is within this
      Commonwealth:

         (1) Any of the offenses enumerated in Chapter 31 (relating
         to sexual offenses).

18 Pa.C.S. § 6318(a)(1).

      The Commonwealth charged Appellant, generally, with committing

unlawful contact as defined by section 6318(a)(1); it did not define what

specific Chapter 31 offense(s) Appellant intended to commit when he




                                      -5-
J-S21012-16



contacted the victims in this case.3 However, the trial court instructed the

jury that, to find Appellant guilty of unlawful contact, it must conclude, inter

alia, that Appellant “was intentionally in contact with a minor, and that the

contact was for the purpose of engaging in an unlawful act; that unlawful act

being sexual assault and/or indecent assault with a child under 13 years of

age….”       N.T.    Trial,   6/5/13,    at    127-28   (emphasis   added).     The

Commonwealth did not object to the trial court’s instruction.

       According to Appellant, the court’s instruction narrowed the scope of

his unlawful contact charges and required the Commonwealth to prove,

“beyond a reasonable doubt[,] that [he] contacted the complainants with

that specific intent, that is, to commit indecent assault or sexual assault.”

Appellant’s Brief at 13.       Appellant then discusses why the evidence was

inadequate to prove that he contacted the victims with this intent.           Id. at

14-16.

       Appellant offers no binding, legal authority to support his argument

that the trial court’s jury instruction required the Commonwealth to prove

that he intended to commit indecent assault or sexual assault, rather than
____________________________________________


3
  Appellant does not argue that the Commonwealth was required to specify,
in the criminal information, the underlying crime that Appellant intended to
commit when unlawfully contacting the minor victims. Case law supports a
conclusion that no such specificity in the charging document was necessary.
See Commonwealth v. Reed, 9 A.3d 1138, 1146 (Pa. 2010) (clarifying
that for purposes of section 6318(a)(1), a defendant need not be separately
convicted of, or even charged with, the Chapter 31 offense for which he
contacted the minor).



                                           -6-
J-S21012-16



any Chapter 31 offense. For instance, Appellant relies on the Third Circuit

Court of Appeals’ decision in United States v. McElroy, 644 F.2d 274, 280

(3d Cir. 1981) (concluding that where the trial court’s jury charge, to which

the prosecutor did not object, narrowed the definition of the charged crime,

the conviction must rest on proof of the crime as defined by the court).

Appellant’s reliance on McElroy is unavailing.      “Absent a United States

Supreme Court pronouncement, decisions of federal courts are not binding

on state courts….”    Commonwealth v. Lambert, 765 A.2d 306, 315 n.4

(Pa. Super. 2000) (citing Commonwealth v. Ragan, 743 A.2d 390 (Pa.

1999); Cambria-Stoltz Enterprises v. TNT Investments, 747 A.2d 947

(Pa. Super. 2000)).

      Moreover, the decisions by this Court that Appellant cites in support of

his argument are distinguishable.       For instance, Appellant relies on

Commonwealth v. Lambert, 313 A.2d 300 (Pa. Super. 1973), where the

Commonwealth specifically charged Lambert with corrupting the morals of a

minor “by furnishing dangerous drugs.”     Id. at 301.   This Court held that

“[b]y specifically charging the manner by which [Lambert] was alleged to

have corrupted the morals of these minors, the Commonwealth was required

to prove that [he] did furnish them with dangerous drugs.” Id. In reaching

this decision, we stressed that, “[i]n criminal trials[,] the proof offered by

the Commonwealth must measure up to the charge made in the indictment.”

Id. (emphasis added) (citing Commonwealth v. Aurick, 19 A.2d 920, 924

(Pa. 1941)).

                                    -7-
J-S21012-16



      Similarly, in the second case cited by Appellant, Commonwealth v.

March, 551 A.2d 232 (Pa. Super. 1988), the Commonwealth added to the

criminal information four general charges of corruption of a minor, without

any statement of specific facts underlying those charges. On appeal, March

argued that his defense counsel was ineffective for not asking for a bill of

particulars, and this Court agreed. Our reason for this determination rested,

in part, on the fact that “[w]here the bill of particulars specifically limits

proof to be adduced at trial to specific acts, the Commonwealth is not

permitted to obtain a conviction on the offense charged by proof of acts

other than those specified in the bill.”   March, 551 A.2d at 236. We also

stressed that “where an accused is charged with corruption by one act, and

the Commonwealth does not prove that act, but proves some other act, a

conviction for corruption based upon the other act cannot stand.”         Id.

(emphasis added)

      The   holdings    of   Lambert       and   March   both   involve   the

Commonwealth’s burden of proof when offenses are charged with specificity

regarding the facts underlying those charges. Neither decision involves the

circumstances of the present case, where the trial court’s jury instruction

narrowed the scope of offenses that had been charged, more generally, in




                                     -8-
J-S21012-16



the criminal information.       Appellant does not explain why the holdings of

Lambert and March should extend to the specific scenario before us.4

       From our review of those cases, it is apparent that both decisions rest

on the principle that the defendant must be put on notice of the offenses

charged against him “in order to permit him to prepare a defense, avoid

surprise, and be placed on notice as to any restrictions upon the

Commonwealth’s proof.” March, 551 A.2d at 235-36; see also Lambert,

313 A.2d at 301 (“An ‘indictment is the star and compass of a criminal trial

… [and it] must be a notification to the defendant of the charge he has to

meet.’”) (citation omitted).        Here, Appellant was on notice that he was

charged with four counts of unlawful contact with the intent to commit a

Chapter    31    offense.      Again,    Appellant   does   not   contend   that   the

Commonwealth was required to specify, in the criminal information, the

Chapter 31 offense(s) he intended to commit when contacting the minor

victims.    Further, Appellant’s argument that this Court is constrained to

assessing only the sufficiency of the evidence to prove he committed the

specific crimes stated by the court in its jury instruction is not supported by
____________________________________________


4
  Instead, Appellant simply cites those cases, with parentheticals explaining
their holdings, after stating, “a conviction for unlawful contact required proof
beyond a reasonable doubt that [A]ppellant contacted the complainants with
that specific intent, that is, to commit indecent assault or sexual assault.
Proof of contact with a different unlawful intent would not support a
conviction for this offense.” Appellant’s Brief at 13 (citing Lambert, supra
and March, supra).




                                           -9-
J-S21012-16



any binding legal authority. Accordingly, his first challenge to the sufficiency

of the evidence is unconvincing.5

       Next, Appellant argues that the evidence was insufficient to convict

him of luring a child (specifically, T.H.) into a motor vehicle. That offense is

defined as:

       (a) Offense.--Unless the circumstances reasonably indicate that
       the child is in need of assistance, a person who lures or attempts
       to lure a child into a motor vehicle or structure without the
       consent, express or implied, of the child's parent or guardian
       commits an offense.

18 Pa.C.S. § 2910(a).

       As Appellant recognizes, section 2910 does not define what it means

to “lure” a child. However, in Commonwealth v. Hart, 28 A.3d 898 (Pa.

2011), our Supreme Court assessed the meaning of that word in

determining “whether the mere offer of an automobile ride to a child

constitutes an attempt to ‘lure’ the child under [s]ection 2910….”       Id. at
____________________________________________


5
  Appellant offers no discussion of how the evidence was insufficient to
sustain his convictions of unlawful contact with the intent to commit any
Chapter 31 offense. Indeed, Appellant suggests that the evidence was
sufficient to prove that he contacted the victims with the intent to commit
indecent exposure, which is a Chapter 31 crime. See 18 Pa.C.S. § 3127;
see also Appellant’s Brief at 14 (“[I]t was purely speculative whether he
intended to commit the two specified crimes or whether his intent was to
commit a different offense, such as indecent exposure….”); id. at 16 (“While
[A]ppellant contacted the complainants for an illicit purpose, the evidence
did not prove beyond a reasonable doubt that he did so for the purpose of
committing the crimes of sexual assault or indecent assault rather than, for
example, indecent exposure, open lewdness or harassment.”).




                                          - 10 -
J-S21012-16



900.   Initially, the Court determined that the plain meaning of the word

“lure” necessarily “involves the making of a promise of pleasure or gain, the

furnishing of a temptation or enticement, or the performance of some other

affirmative act calculated to strongly induce another individual to take a

particular action, usually and most often likely to result in his or her harm.”

Id. at 909.   The Hart Court then elaborated how that definition of “lure”

applied to the issue before it, i.e., whether Hart had “lured” two young boys

by simply offering them a ride on two separate occasions, without saying

anything more to the boys.      In holding that the facts of Hart were not

sufficient to constitute a “lure” under section 2910, the Court explained:

       Consistent with the plain and unambiguous meaning of the term
       “lure,” we therefore hold that an attempt to lure under Section
       2910 does not occur upon the mere offer of a ride in a motor
       vehicle to a child, but, rather, involves only situations where a
       child is provided a further enticement or inducement to enter the
       vehicle, in addition to the offer of the ride, particularly under
       such circumstances which suggest the child is being led into a
       potentially harmful situation. … [T]his enticement or inducement
       may be the promise of a pleasurable reward for entry into the
       vehicle such as receiving money or a treat such as candy or ice
       cream. Likewise, a similar attractive temptation could be created
       with the promise of the opportunity for the child to view an
       object of interest like a toy, a game, or a puppy. The enticement
       or inducement need not necessarily be express, but could also
       arise where the enticement and inducement is evident from the
       circumstances accompanying the making of the offer.

Id. at 910.

       Appellant seemingly construes the Hart decision as holding that the

only way in which to “lure” a child under section 2910 is to order, command,

or threaten the child to enter the vehicle, while also offering the child


                                    - 11 -
J-S21012-16



inducement or enticement to do so. See Appellant’s Brief at 18-19 (arguing

that he did not lure T.H. because he “employed no form of inducement or

influence to convince T.H. to enter his car. He did not order or threaten her

to get in his car, nor did he make any implied or explicit promises to

persuade her to do so.      He never pressured her to avoid unpleasant

consequences by complying with a command because he never issued such

a command.”). However, Appellant’s interpretation ignores the Hart Court’s

holding that the broader definition of the term “lure” includes “the

performance of some other affirmative act calculated to strongly induce

another individual to take a particular action….” Hart, 28 A.3d at 909. The

Court did not expound on this portion of the definition of “lure” because the

facts in Hart did not call for such an analysis.   The facts here, however,

clearly satisfy that particular component of the definition of “lure” under

section 2910. Namely, T.H. testified that Appellant pulled his car alongside

her while she was walking, asked her if she had “hair on her pussy,” and

then grabbed her wrist and tried to pull her toward his car.       N.T. Trial,

6/4/13, at 140, 142-43. Appellant pulled T.H. with such force that she had

to “put [her] foot on the car and push[] back” to escape from his “good

grip.” Id. at 143. By this conduct, Appellant committed an “affirmative act

calculated to strongly induce” T.H. to enter his vehicle, which satisfies the

Hart Court’s definition of “lure.”   Hart, 28 A.3d at 909.     Therefore, the

evidence was sufficient to sustain Appellant’s conviction under section 2910.




                                     - 12 -
J-S21012-16



      In Appellant’s third issue, he avers that the evidence was insufficient

to prove that he committed a simple assault of T.H. Appellant was convicted

of simple assault as defined by 18 Pa.C.S. § 2701(a)(3):

      (a) Offense defined.-- Except as provided under section 2702
      (relating to aggravated assault), a person is guilty of assault if
      he:

         …

         (3) attempts by physical menace to put another in fear of
         imminent serious bodily injury[.]

Serious bodily injury is defined as “[b]odily injury which creates a substantial

risk of death or which causes serious, permanent disfigurement, or

protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S. § 2301.

      Appellant contends that the evidence failed to demonstrate that he

specifically intended “to put, by physical menace, T.H. in fear of imminent

serious bodily injury.” Appellant’s Brief at 20 (citation omitted). Appellant

explains:
            Although T.H. testified that she was “scared” when
      [A]ppellant grabbed her arm, that fact does not establish that
      [A]ppellant had the specific intent required under [section]
      2701(a)(3). It is reasonable to infer from his actions that
      [A]ppellant specifically intended to prevent her from walking or
      running away. That he frightened her in his attempt to do so
      does not establish that his specific intention in grabbing her wrist
      was to put her in fear of imminent serious bodily injury.

Appellant’s Brief at 20.




                                     - 13 -
J-S21012-16



      Appellant further argues that this Court’s decision in Commonwealth

v. Fry, 491 A.2d 843 (Pa. Super. 1985), “is directly on point.” Appellant’s

Brief at 20. In Fry,

      a ten year old female child was walking to school with a younger
      brother and two friends. When she reached the school grounds,
      Eric Fry, age eighteen, approached her from behind, grabbed her
      by putting his arms around her and lifted her off the ground.
      When she started to kick and scream, Fry said, “shut up, you're
      coming with me.” The child had not been acquainted previously
      with Fry. Two children who were serving as safety patrol
      members saw what was happening and ran toward Fry;
      whereupon, he put the child down and walked away. At trial, the
      child surmised that Fry intended to pull her toward a flight of
      stairs leading to a locker room, but she conceded that she wasn't
      certain about that.

Fry, 491 A.2d at 844.

      This Court held in Fry that the evidence was insufficient to sustain

Fry’s conviction of simple assault under section 2701(a)(3), reasoning:

      In the instant case, … the only evidence of physical menace was
      that Fry put his arms around the child and picked her up. He did
      not strike or attempt to subdue her by physical means. He did
      not threaten to inflict bodily injury upon her. There was no
      evidence that serious bodily injury was imminent or that
      appellant intended to put the child in fear thereof.

      The evidence did show that [Fry] told the child to “shut up” and
      that he was taking her with him. The child speculated that
      perhaps [Fry] intended to take her toward the steps leading to
      the locker room. Certainly one can infer from this that a young
      child would be alarmed and frightened by [Fry’s] conduct.
      However, that is not the conduct which was made criminal by 18
      Pa.C.S. § 2701(a)(3). The statute required a specific intent on
      the part of [Fry] to put the child in fear of imminent serious
      bodily injury. This the Commonwealth failed to prove.

Id. at 845 (internal citations omitted).



                                     - 14 -
J-S21012-16



      We find the present case distinguishable from Fry. Namely, Appellant,

a 41 year-old man, clearly attempted to subdue T.H., an 11 year-old child,

by grabbing her wrist and pulling her to his car.       Appellant made a very

explicit, sexual comment to T.H. just prior to gripping her wrist, and held

T.H. with such force that she had to put her foot against his car to gain

leverage to escape his grasp. T.H. could have fallen backward and struck

her head, or injured herself in some other serious manner, due to

Appellant’s physically restraining her in this way. Moreover, Appellant was

sitting in the driver’s seat of an idling vehicle when he grabbed T.H., who

was standing on the sidewalk.        At any moment, Appellant could have

accelerated his vehicle and dragged or struck T.H., which certainly would

have caused serious bodily injury to the 11-year-old child. These facts were

sufficient to permit the jury to infer that Appellant had a specific intent to

place T.H. in fear of immediate, serious bodily injury.       Thus, the evidence

was sufficient to sustain his conviction of simple assault.

      In his fourth and final issue, Appellant challenges the sufficiency of the

evidence to support his conviction of corrupting the morals of a minor,

specifically relating to victim Z.A. That offense is defined, in pertinent part:

      (a) Offense defined.--

         (1)(i) Except as provided in subparagraph (ii), whoever,
         being of the age of 18 years and upwards, by any act
         corrupts or tends to corrupt the morals of any minor less
         than 18 years of age, or who aids, abets, entices or
         encourages any such minor in the commission of any
         crime, or who knowingly assists or encourages such minor


                                     - 15 -
J-S21012-16


        in violating his or her parole or any order of court, commits
        a misdemeanor of the first degree.

18 Pa.C.S. § 6301(a)(1)(i).

     Appellant maintains that his conduct of “staring at and following [Z.A.]

in a store, and beckoning her to approach him in his car” does not amount to

acts which would “tend to produce delinquent behavior in Z.A.” Appellant’s

Brief at 23. As the Commonwealth points out, however,

     it was not required to prove that Z.A. may engage in delinquent
     behavior as a result of [Appellant’s] conduct.                See
     Commonwealth v. Slocum, 86 A.3d 272, 279 (Pa. Super.
     2014) (rejecting argument that evidence was insufficient to
     convict appellant of corrupting a minor because he supposedly
     never “encouraged the victim to commit a delinquent act”).
     Indeed, this Court has specifically cautioned against the “use of
     the term ‘delinquent’ in this context” as “a child under ten years
     of age,” like Z.A., “cannot commit a delinquent act.” Slocum,
     86 A.3d at 280 n.11. A person is guilty under 18 Pa.C.S. §
     6301(a) if he corrupts the morals of a minor or encourages a
     minor to commit a crime.

Commonwealth’s Brief at 19.

     We agree with the Commonwealth that our decision in Slocum

negates Appellant’s argument herein. We also note that in Commonwealth

v. Decker, 698 A.2d 99 (Pa. Super. 1997), this Court explained:

     In deciding what conduct can be said to corrupt the morals of a
     minor, the common sense of the community, as well as the
     sense of decency, propriety and the morality which most people
     entertain is sufficient to apply the statute to each particular
     case, and to individuate what particular conduct is rendered
     criminal by it. Furthermore, corruption of a minor can involve
     conduct towards a child in an unlimited number of ways. The
     purpose of such statutes is basically protective in nature. These
     statutes are designed to cover a broad range of conduct in order
     to safeguard the welfare and security of our children. Because of
     the diverse types of conduct that must be proscribed, such

                                   - 16 -
J-S21012-16


      statutes must be drawn broadly. It would be impossible to
      enumerate every particular act against which our children need
      be protected.

Id. at 101 (internal citations and quotation marks omitted).

      Here, at the time of Z.A.’s encounter with Appellant, she was a 9 year

old girl.    She was unaccompanied in a convenience store when she saw

Appellant “peeking around the corner” and staring at her. N.T. Trial, 6/4/13,

at 43. Z.A. did not know Appellant. Id. at 44. When Z.A. took the items

she was purchasing to the counter to pay, Appellant “walked up” and “was

staring right at [her].” Id. at 45. Appellant did not have any items in his

hands to purchase, yet he stood “extra close” to Z.A., and was nearly

touching her, as she paid for her things.     Id. at 46, 47.   Z.A. stated that

Appellant was facing her so that the “front part” of his body was almost

against her right side. Id. at 46. Z.A. felt scared and “just wanted to get

out of the store.”   Id. at 47.   Appellant exited the store before Z.A., and

when she, too, went outside, she saw Appellant sitting in his car “just

staring” at her. Id. at 47-48. Appellant then pulled up “right next to [her]”

and said, “Come here.” Id. at 51. Z.A. ran and Appellant drove away. Id.

at 52.      We agree with the Commonwealth that Appellant’s “conduct was

plainly offensive to any common sense of decency, propriety, and morality.”

Commonwealth’s Brief at 18. Accordingly, his conviction for corruption of a

minor was supported by sufficient evidence.

      Judgment of sentence affirmed.




                                     - 17 -
J-S21012-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2016




                          - 18 -